Citation Nr: 1503995	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to December 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in October 2010 that denied entitlement to TDIU.  During the pendency of this appeal, the Veteran's service-connected disabilities have been rated as a combined 100 percent schedular rating and a temporary total rating for certain time periods of the appeal and from October 2, 2013.  The October 2010 rating decision granted entitlement to a temporary total rating to the service-connected scar due to the pilonidal cyst from May 28, 2010 to August 31, 2010 under 38 C.F.R. § 4.30 and a 10 percent rating was assigned from September 1, 2010.  This action resulted in a 100 percent combined rating from May 28, 2010 to August 31, 2010 and a 90 percent combined rating was assigned from September 1, 2010.  

A February 2013 rating decision granted service connection for left lower extremity radiculopathy rated at 20 percent from March 1, 2010 and right lower extremity radiculopathy rated at 10 percent from March 1, 2010.  The RO assigned a 50 percent rating for the Veteran's PTSD from July 13, 2010 and increased the disability rating for the scar of the pilonidal cyst to 20 percent from June 13, 2012.  This action resulted in a 100 percent combined rating from July 13, 2010 and a 90 percent combined rating from September 1, 2010. 

A July 2014 rating decision granted service connection for right lower extremity radiculopathy, femoral nerve, and assigned a 20 percent rating from October 2, 2013.  The RO assigned a 20 percent rating to the right lower extremity radiculopathy, sciatic nerve, from October 2, 2013.  A 20 percent rating was assigned to the left lower extremity radiculopathy, femoral nerve, from October 2, 2013.  This action resulted in a 100 percent combined schedular rating from October 2, 2013.  

As such, at the time the Veteran's claim for a TDIU was received, he was in receipt of a temporary total rating.  Moreover, he is currently in receipt of a total schedular rating.  As such, this appeal is limited to the question of whether a TDIU is warranted between September 1, 2010, and October 2, 2013.  

The Board notes that, in May 2011, the Veteran requested a hearing before the Board, and was scheduled for a hearing, but he withdrew the request in October 2014.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of post traumatic stress disorder (PTSD) (current rating of 50 percent); degenerative disc disease, lumbar spine with intervertebral disc syndrome (current rating of 40 percent); left lower extremity radiculopathy, sciatic nerve (current rating of 20 percent); left lower extremity radiculopathy, femoral nerve (current rating of 20 percent); right lower extremity radiculopathy, sciatic nerve (current rating of 20 percent); right lower extremity radiculopathy, femoral nerve (current rating of 20 percent); painful scar, residual to pilonidal cyst removal surgery (current rating of 20 percent); residuals of tibial fibular ligament tear, right ankle (current rating of 10 percent); right knee patellofemoral pain syndrome (current rating of 10 percent); and blepharitis (current rating of 10 percent) with a combined total schedular rating of a 100 percent from May 28, 2010 to August 31, 2010; 90 percent from September 1, 2010 to October 1, 2013; and 100 percent from October 2, 2013.  

2.  The Veteran has a high school education and work experience as a technician, road and bridge inspector, and keyman.     

3.  The Veteran was engaged in substantially gainful employment from September 1, 2010 to November 23, 2010 and from July 9, 2012 to September 13, 2013.  

4.  The service-connected disabilities are not shown to have precluded the Veteran from either securing and/or following all forms of substantially gainful employment consistent with his educational and work background from September 1, 2010 to October 1, 2013 and the Veteran is able to perform sedentary substantially gainful employment consistent with his educational and work background.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are not met from September 1, 2010 to October 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in August 2010, prior to the initial adjudication of the claims, and in March 2014.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records, Social Security Administration (SSA) records, and statements from the Veteran's former employers are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In August 2010, the Veteran specifically informed VA that he had no additional evidence or information to submit.  The Veteran was also scheduled to testify at a hearing before the Board, but he withdrew his hearing request.  

The Veteran was afforded VA examinations in 2009, 2010, 2011, 2012, and 2014 and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to TDIU

In July 2010, the Veteran submitted a claim seeking TDIU.  This claim was denied by an October 2010 rating decision and this appeal ensued.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The Veteran contends that his service-connected disabilities have rendered him unable to maintain substantially gainful employment throughout the course of his appeal.  The Veteran's service-connected disabilities consist of PTSD (current rating of 50 percent); degenerative disc disease, lumbar spine with intervertebral disc syndrome (current rating of 40 percent); left lower extremity radiculopathy, sciatic nerve, (current rating of 20 percent); left lower extremity radiculopathy, femoral nerve, (current rating of 20 percent); right lower extremity radiculopathy, sciatic nerve (current rating of 20 percent); right lower extremity radiculopathy, femoral nerve (current rating of 20 percent); painful scar, residual to pilonidal cyst removal surgery (current rating of 20 percent); residuals of tibial fibular ligament tear, right ankle (current rating of 10 percent); right knee patellofemoral pain syndrome (current rating of 10 percent); and blepharitis (current rating of 10 percent).   

The Veteran has a combined total disability rating of 100 percent from May 28, 2010 to August 31, 2010; 90 percent from September 1, 2010; and 100 percent from October 2, 2013.  See the rating decisions dated in February 2013 and July 2014.  Thus, the percentage requirements of § 4.16(a) are met from September 1, 2010 to October 1, 2013.  

The remaining issue is whether, from September 1, 2010 to October 1, 2013, the Veteran's service-connected disabilities precluded him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board finds that the weight of the evidence of record shows that for the time period in question, the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The weight of the medical evidence shows that the service-connected disabilities precluded heavy physical or strenuous manual labor but did not preclude sedentary work.

Regarding the Veteran's work and educational background, the evidence shows that he has a high school education and work experience as a technician, road and bridge inspector, keyman, and butcher.  See the July 2010 and October 2013 TDIU applications, statements from his former employers, SSA application, and the Veteran's reported history in the VA examination reports.  

The weight of the evidence shows that for the time period in question (from September 2010 to October 2013) the service-connected PTSD caused mild to moderate occupational and social impairment and the PTSD did not preclude the Veteran from engaging in all forms of substantially gainful employment.  A VA examiner estimated in June 2009 that symptoms of PTSD caused mild to moderate impairment in the Veteran's social and occupational functioning.  The Veteran's symptoms consisted of difficulty sleeping, nightmares, intrusive thoughts, difficulty with anger and irritability, hypervigilance and exaggerated startle response, and some decreased level of motivation.  The Veteran performed within normal limits on the mental status examination.  The October 2010 VA examination report shows diagnoses of PTSD and depressive disorder not otherwise specified secondary to primary diagnosis of PTSD.  The VA examiner opined that the overall level of impairment due to PTSD and depression was moderate.  The May 2012 VA examination report indicates that the PTSD was manifested by occupational and social impairment with mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  

The VA examination reports indicate that the Global Assessment of Functioning (GAF) scores assigned to the PTSD were 58 (June 2009), 54 (October 2010) and 55 (May 2012).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

The April 2014 VA examination report shows that the Veteran's PTSD increased in severity, causing occupational and social impairment with reduced reliability and productivity.  It was noted that at that time, the Veteran worked as a butcher six days per week and reportedly had a supervisor that was understanding of his condition.  The VA examiner noted that the Veteran seemed to be able to function in a work setting, with some accommodations for him (space to work by himself, low levels of stress, sedentary jobs without frequent interactions with others).  

The Board finds that the weight of the evidence shows that the service-connected degenerative disc disease, lumbar spine with intervertebral disc syndrome (current rating of 40 percent); left lower extremity radiculopathy, sciatic nerve (current rating of 20 percent); left lower extremity radiculopathy, femoral nerve (current rating of 20 percent); right lower extremity radiculopathy, sciatic nerve (current rating of 20 percent); and right lower extremity radiculopathy, femoral nerve (current rating of 20 percent) prevented the Veteran from performing physical work to include heavy lifting, bending, stooping, prolonged standing, or prolonged walking.  However, the weight of the evidence establishes that these disabilities do not, and did not, preclude sedentary employment.

The December 2009 VA examination report shows a diagnosis of lumbar degenerative disk disease with subjective but no objective evidence of lumbar radiculopathy.  Regarding functional impairment, it was noted that the Veteran was employed at that time by the South Carolina Department of Transportation as a bridge inspector; the Veteran stated that his lumbar spine disability slowed him down and that the pain affected his concentration and limited his mobility.  An MRI in December 2009 showed multilevel degenerative disk disease.  At an April 2011 VA examination the Veteran reported experiencing a severe dull pressure-type pain in the L2-L4 area with rare episodes of radiculopathy down his left leg that lasted about 20 minutes on an average basis.  It was noted that his ability to walk was mildly affected, as he was able to walk 20 minutes or longer.  There was no incapacitation.  The Veteran was on Tramadol currently without any positive results.  It was noted his back affected his activities of daily living in terms of lifting, stooping, and bending.  He denied flare-ups.  

The VA examiner opined that in terms of the Veteran's employability, there was no functional impairment due to any of his service-connected disabilities in terms of sedentary employment.  The Veteran was capable of obtaining and maintaining a sedentary job and would not be limited by any of his service-connected disabilities.  In terms of his service-connected disabilities and if they would limit or impact physical employment, the VA examiner indicated that this was more difficult to say but the VA examiner indicated that the service-connected lumbar spine disability caused an inability to do significant physical work such as construction or other work of that nature, however the examiner felt that the Veteran would be able to do a job which would require some walking of a limited nature and the Veteran would not be required just to sit at a desk all day and he would have some mobility. 

A June 2012 VA examination report shows a diagnosis of degenerative disc disease of the lumbar spine.  It was noted that the lumbar spine disability caused functional impairment manifested by less movement than normal and disturbance of locomotion.  It was noted that the Veteran had symptoms of radiculopathy manifested by moderate intermittent pain in the left lower extremity and moderate paresthesias and/or dysesthesias and numbness in both lower extremities.  The severity of the lower extremity radiculopathy was mild on the right and moderate on the left and involved the sciatic nerves.  The Veteran did not have any incapacitating episodes over the past 12 months due to the disc disease.  The VA examiner indicated that the lumbar spine disability impacted the Veteran's ability to work by causing a limitation with bending and walking.  The VA examiner indicated that the Veteran was employable for sedentary work with appropriate breaks.  It was noted that he had a 12th grade education and good literacy skills and computer skills.  He was able to sit for 10-15 minutes and he has experience as a former bridge inspector. 

An April 2014 VA examination report indicates that the lumbar spine disability caused functional impairment manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  It was noted that the Veteran had symptoms of radiculopathy manifested by moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in both lower extremities.  The severity of the lower extremity radiculopathy was moderate in both lower extremities and involved the sciatic and femoral nerves.  The Veteran had incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

The VA examiner indicated that the lumbar spine disability impacted the Veteran's ability to work and any occupation that involved heavy lifting or activity of his spine that favors compression of the discs.  The VA examiner noted that the Veteran was currently working as a butcher in the meat department of a grocery store which required the Veteran to stand all day cutting meat and lifting boxes of meat that weigh 75 to 80 pounds on average.  The VA examiner noted that this was not an appropriate activity for one with disc disease, and considering the history, physical examination, and imaging findings on exam, the Veteran should not have an occupation where heavy lifting was required because of the risk for aggravation and worsening of the disk disease.  The VA examiner indicated that the Veteran should not have an occupation with heavy lifting, standing all day, or sitting all day because of the steady pressure in these positions on the disc.  The VA examiner indicated that the Veteran's occupation should involve the following: no lifting anything over 5 pounds, no prolonged standing or sitting or walking, the Veteran should be free to walk and move about as his pain indicates to relieve the pain, he should have frequent rest breaks for relief, and bending and squatting should be avoided.  The VA examiner stated that the Veteran could probably be employed at relatively sedentary work unless he continued to experience pain at such work or assessment by physical therapy and orthopedics indicate that this would be contraindicated. 

The weight of the evidence shows that the Veteran's service-connected painful scar, residual to pilonidal cyst removal surgery (current rating of 20 percent) precludes the Veteran from doing significantly physical work such as construction or similar work but he was able to do a sedentary job or a job with some walking.  

The December 2009 VA examination report shows a diagnosis of surgical scar to the buttocks as a result of a cyst removal surgeries times four.  Regarding functional impairment, it was noted that the Veteran was currently employed as a bridge inspector and the Veteran stated that the scar slows him down and interferes with his mobility.  An April 2011 VA examination report shows a diagnosis of surgical scar secondary to multiple pilonidal cyst surgeries.  The Veteran reported having mild drainage and stated that he was in constant pain which was a 6/10.  The VA examiner noted that in terms of activities of daily living, this disability interfered with the Veteran's ability to do chores, activities, and prolonged sitting at times due to the discomfort he feels.  The VA examiner opined that there was no functional impairment due to any of his service-connected disabilities in terms of sedentary employment and the Veteran was capable of obtaining and maintaining a sedentary job and would not be limited by any of his service-connected disabilities.  In terms of his service-connected disabilities and if they would limit or impact physical employment, the VA examiner indicated that the pilonidal cyst caused an inability to do significant physical work such as construction or other work of that nature however the Veteran would be able to do a job which would require some walking of a limited nature and the Veteran would not be required just to sit at a desk all day; he had some mobility.  A June 2012 VA examination report shows a diagnosis of a surgical scar on the lower back between the buttocks and the approximate total area of the scar was 27 centimeters.  It was noted that the scar caused limitation of bending and sitting.

The Board finds that the weight of the evidence shows that the service-connected residuals of tibial fibular ligament tear of the right ankle (current rating of 10 percent) and the right knee patellofemoral pain syndrome (current rating of 10 percent) impacted the Veteran's ability to work by causing a limitation with standing, walking, and stair climbing but the Veteran was able to do sedentary employment with suitable break time.  

The December 2009 VA examination report shows a diagnosis of Grade II moderate chondromalacia of the right knee and right lateral meniscal derangement on clinical exam.  The examiner indicated that the right knee disability interferes with the Veteran's occupation in that it limits his mobility.  There was also a diagnosis of right ankle tibial fibular ligament tear.  The examiner indicated that this disability affected his occupation by limiting his mobility and slowing him down.  The April 2010 VA examination report shows a diagnosis of right knee patellofemoral pain syndrome.  The examiner indicated that the right knee condition was mild.  It was noted that the Veteran currently worked as a civil engineer for the state and at the present time, he reported that he has right knee pain but can still do his job appropriately.  

An April 2011 VA examination report shows diagnoses of right lateral meniscal derangement on exam, right patellofemoral syndrome, and right ankle tibiofibular ligament tear.  X-rays of the knee and ankle were within normal limits.  The Veteran reported that the right knee pain was 4/10, he had mild swelling and a popping sensation at times.  There was no locking or instability noted.  His knee did not affect ambulation but at times, bending was affected.  There was no daily effect on his activities, but he did have activity-related flare-ups of a variable frequency and he would just take it easy until it resolves.  He did not use an assistive device.  Regarding the right ankle, he reported having pain of 3/10 with occasional swelling and occasional instability.  There are no flare-ups of his ankle and it did not significantly affect his activities of daily living.  He reported that he wore boots to try to protect the ankle and he wore ankle braces as needed.  The VA examiner opined that in terms of the Veteran's employability, there was no functional impairment due to any of his service-connected disabilities in terms of sedentary employment.  The examiner felt that the Veteran was capable of obtaining and maintaining a sedentary job and would not be limited by any of his service-connected disabilities.  

A June 2012 VA examination report shows a diagnosis of patellofemoral syndrome of the right knee.  It was noted that the right knee disability caused functional impairment manifested by disturbance of locomotion and a limitation of stairclimbing.  The VA examiner opined that the right knee disability did not impact the Veteran's ability to work.  A June 2012 VA examination report shows a diagnosis of right ankle tibiofibular ligament tear.  It was noted that the right ankle disability caused functional impairment manifested by disturbance of locomotion.  The VA examiner indicated that the right ankle disability impacted the Veteran's ability to work by causing a limitation with standing and walking but the Veteran was able to do sedentary employment with suitable break time.  A February 2013 VA examination report indicates that the Veteran had slight laxity in the right ankle. 

The Board finds that the weight of the evidence shows that the service-connected blepharitis does not preclude the Veteran from performing substantially gainful employment.  A December 2009 VA examination report shows a diagnosis of blepharitis, both eyes, severe.  The Veteran denied decreased vision, blurred vision, distorted vision, diplopia, or visual field defect.  An April 2011 VA examination report indicates that there was no objective evidence of blepharitis at that time. The Veteran denied decreased vision, blurred vision, distorted vision, diplopia, or visual field defect.  The Veteran reported having occasional mild eye swelling and occasionally burning and itching and his eyes become red when they are irritated.  A May 2012 VA examination report indicates that corrected visual acuity at distance and near in the right and left eyes was 20/20.  Visual fields were full to finger count in the right and left eyes.  Extra ocular motility was found to be full range of motion in both eyes.  External exam of the right eye was remarkable for 4+ blepharitis with extensive flaking of the upper and lower lids and capped meibomian glands.  The left eye was remarkable for no evidence of ocular lid flaking however it did have marked capped meibomian gland.  Regarding the extent of the Veteran's functional impairment due to the blepharitis and how that impairment impacts his physical and sedentary employment, the VA examiner indicated that at that time, based solely on visual acuity and visual fields, he saw no impact on the Veteran's physical or sedentary employment.  The VA examiner noted that based on the Veteran's comfort, the current level of blepharitis would cause some discomfort which could affect physical and sedentary employment, but the examiner was unable to comment on that at that time.  The VA examiner stated that based solely on visual acuity and visual fields measured today, the Veteran's current condition of blepharitis did not cause any functional impairment that may impact physical and sedentary employment. 

The Board also points out that in October 2011, SSA determined that the Veteran was not disabled due to the pilonidal cyst with residual scar and the PTSD.  SSA indicated that the Veteran was not performing any substantial work at that time.  SSA indicated that the evidence showed that the Veteran's conditions caused some work-related restrictions but SSA did not have sufficient vocational information to determine whether the Veteran could perform any of his past relevant work.  SSA indicated that based on the evidence in file, they determined that the Veteran could adjust to other work and his claim was denied.  The SSA determination weighs against the claim for TDIU.   

The evidence of record shows that the Veteran is able to perform sedentary substantially gainful employment consistent with his educational and work background.  The evidence demonstrates that the Veteran was employed in a substantially gainful occupations from September 1, 2010 to November 23, 2010 and from July 9, 2012 to September 13, 2013.  The Veteran himself and his former employers reported that the Veteran was employed during these time periods.  In an October 2013 TDIU application, the Veteran indicated that he worked at the South Carolina Department of Transportation from August 1, 2008 to October 1, 2010 and his salary was $2000 a month.  In a May 2011 VA Form 9, he stated that he was terminated on November 23, 2010.  In an August 2010 statement, the Veteran's former employer, the South Carolina Department of Transposition, indicated that the Veteran began employment on August 4, 2008 and he was still employed but took a leave of absence.  The amount he earned in the last 12 months was $13,560.20.  It was noted that the Veteran performed construction work and he worked fulltime.  The former employer indicated that the Veteran was on leave of absence without pay and he last worked on June 10, 2010.    

The Veteran also reported that he was employed by Terminix from July 9, 2012 to September 13, 2013 and his salary was $1500.00 a month.  See the October 2013 TDIU application.  In an April 2014 statement, the former employer Terminix indicated that the Veteran worked fulltime from July 9, 2012 to September 13, 2013, his position was keyman, and his last payment was in the amount of $1438.78.  The former employer indicated that the Veteran had been terminated due to failure to comply with company policy.  

According to the U.S. Census Bureau Housing and Household Economics Statistic Division, the poverty thresholds (for one person) were $11,137 for 2010; $11,484 for 2011; $11,720 for 2012; and $11,888 for 2013.  

The weight of the evidence shows that the Veteran earned $20,000 in 2010; and $9,000 in 2012; and $13,500 in 2013.  For the years of 2010 and 2013, it is clear that the Veteran's annual income exceeds the poverty threshold.  Therefore, the Veteran is considered to be substantially employed for that time period.  His earned income for 2012 was $9000 which is below the poverty threshold.  However, this positon would provide for an annual income that exceeds the poverty threshold had the Veteran been employed for the full 12 months in 2012 ($1500 x 12=$18,000).  Thus, the Board finds that the Veteran was able to maintain substantially gainful employment for the time period from September 1, 2010 to November 23, 2010 and from July 9, 2012 to September 13, 2013.  This evidence weighs against his claim for TDIU.  

The weight of the evidence shows that while the service-connected lumbar spine disc disease and radiculopathy of the lower extremities, the scar due to pilonidal cyst surgery, and the right ankle and knee disabilities impacted the Veteran's ability to work in more physical occupations and these disabilities prevented the Veteran from performing physical work to include heavy lifting, bending, stooping, and prolonged standing, walking, or sitting due to limited motion and pain.  However, the weight of the evidence establishes that these disabilities would not have sufficient impact on the Veteran as to preclude sedentary employment.  The weight of the evidence further establishes that the service-connected PTSD and blepharitis do not preclude the Veteran from all forms of substantially gainful employment; the PTSD causes mild to moderate occupational impairment for the time period in question and the blepharitis did not preclude employment.     

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him competent and credible to testify regarding observable symptoms and events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, any assertion by the Veteran that he could not work is undermined by the fact that he was working for large portions of the period in question (September 2010 to October 2013).

The Board finds that the VA medical opinions to have great evidentiary weight and outweigh the Veteran's own lay assertions and statements.  The VA examiners reviewed the claims folder, considered the Veteran's reported medical history, work history, and lay statements concerning the service-connected disabilities, and examined the Veteran.  The VA medical opinions reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners provided the bases and rationale for the medical conclusions.  The VA examiners also provided opinions as to the severity of the disabilities and whether the disability prevented the Veteran from gainful employment.  The Board points out that the examiners have the skill and expertise to render an opinion as to the Veteran's occupational impairment due to a disorder.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA medical opinions are based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At the time the Veteran's claim for a TDIU was received, he was in receipt of a temporary total rating.  Moreover, he is currently in receipt of a total schedular rating.  As such, this appeal is limited to the question of whether a TDIU is warranted between September 1, 2010, and October 2, 2013.  The Board finds that it is not.

The Board finds that the medical evidence of record outweighs the Veteran's own lay statements concerning his inability to be gainfully employed due to the service-connected disabilities during this time.  The weight of the medical evidence establishes that the Veteran was not precluded from all forms of substantially gainful employment between September 1, 2010, and October 2, 2013, as he was able to work in sedentary employment consistent with his work experience and education.  Therefore, the Board concludes that the Veteran is not individually unemployable by reason of his service-connected disabilities between September 1, 2010, and October 2, 2013.  Accordingly, the Veteran's claim is denied.









ORDER

A total rating based on individual unemployability by reason of service-connected disabilities between September 1, 2010, and October 2, 2013 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


